significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities in re voy oo ep faa-t ar this letter constitutes notice that your request of date under sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa for approval to retroactively reduce the accrued_benefits of plan participants for the above- named defined benefit pension_plan has been denied facts organization whose membership is comprised of various local unions in the state of the international ‘affiliated with the constituent local unions are also sponsoring employers of the union the plan is a labor the plan is a multiple employer defined benefit pension_plan the plan was originally adopted on date the original sponsor of the plan was the effective date that entity ceased to exist when it was merged into the the plan covers the full-time officers and business agents of the participating local unions affiliated with the year of credited service the plan’s year begins february the plan does not have any accumulated_funding_deficiency according to information provided and as further described below the plan has been terminated pursuant to court order and the assets of the plan are insufficient to satisfy all of the liabilities of the plan the plan provides a fixed dollar benefit for each the approved requested that the following proposed amendment to the plan be notwithstanding any other provision of this plan the accrued_benefits provided herein may be reduced on a pro-rata basis in the event that the plan is terminated pursuant to court order and the assets at the time of termination are insufficient to satisfy all accrued_benefits in our letter dated date you were informed of our tentative adverse position on your request your conference-of-right was held on date at the conference we reaffirmed our adverse position and you stated that you would not submit any additional information following the conference the current 90-day period as extended under sec_412 of the code expires date consequently this ruling letter is being issued with your consent before the 21-day period following the conference in order to avoid further extending the 90-day period applicable law sec_411 of the code and section g of erisa prohibit a plan amendment except for an amendment described in sec_412 of the code that has the effect of reducing a participant's accrued_benefit under the plan sec_412 of the code and sec_302 of erisa provicie that any amendment applying to a plan_year which a is adopted after the close of such plan_year but no later than months after the close of the plan_year b does not reduce the accrued_benefit of any participant determined as of the beginning of the first plan_year to which the amendment applies and c does not reduce the accrued_benefit of any participant determined as of the time of adoption except to the extent required by the circumstances shall at the election of the plan_administrator be deemed to have been made on the first day of such plan_year no such amendment shail take effect unless the plan_administrator files a notice with the secretary of labor notifying him of such amendment and the secretary of labor has approved such amendment or within days after the date on which the notice was filed failed to disapprove of such amendment reorganization plan no which became effective date transferred the authority of the secretary of labor under sec_412 of the code and sec_302 of erisa to the secretary_of_the_treasury sec_412 of the code and sec_302 of erisa also provide that no amendment which reduces the accrued_benefits of plan participants shall be approved unless it is determined that such amendment is necessary because of substantial business hardship as determined under code sec_412 and a waiver of the minimum_funding_standard is unavailable or inadequate sec_412 of the code provides that the factors taken into account in determining substantial business hardship shall include but shall not be limited to whether or not a the employer is operating at an economic loss b there is substantial unemployment or underemployment in the trade_or_business or in the industry concerned c the sales and profits of the industry concerned are declining and d it is reasonable to expect that the plan will be continued only if the waiver is granted analysis the first three factors that were considered in determining whether or not the employer experienced substantial business hardship were whether or not the employer is operating at an economic loss there is substantial unemployment or underemployment in the industry concerned and the sales and profits of the industry concerned are declining in your letter dated date you stated that these three factors were not applicable as the local unions are not operating at an economic loss or experiencing substantial unemployment or underemployment and the notion of sales and profits is not relevant to the local unions which do not operate for profit the fourth factor that was considered in determining whether or not the employer experienced substantial business hardship was whether or not it is reasonable to expect that the plan will be continued only if the reduction in accrued_benefits is granted we have found that it is not reasonable to expect that the plan will be continued only if this reduction in accrued_benefits is granted in the united_states government and the international union entered into a consent decree in united_states v international brotherhood of teamsters civ to monitor and regulate the activities of the international union and its affiliated organizations in date the established pursuant to the consent decree recommended to the president of the the entity that the be placed in trusteeship among the recommendations was that an additional per capita tax that had been paid into the plan by the further recommended that dollar_figure be refunded to the local unions by the plan collected under this per capita tax between and no longer be collected from affiliated local unions the sntered into an agreement with the -_ on date agreed to terminate the plan and eliminate the existing portion of the per capita tax structure from which contributions to the plan were derived this agreement was approved by the united_states district_court for the entered as an order on date the fact that the plan has terminated clearly indicates it is not reasonable to expect the plan to continue if the reduction in accrued_benefits is granted in which it and in addition to failing to meet the four statutory factors mentioned above the pro-rata provision of the proposed amendment would effectively reduce the accrued_benefits of participants below the accrued_benefits determined as of date which would not satisfy the requirement of sec_412 conclusion - based upon our consideration of the statutory factors the request for approval to reduce the accrued_benefits of plan participants in accordance with the above-described proposed amendment is hereby denied we have sent a copy of this letter to the area manager ir attorney form on file with this office and to the authorized representatives listed on the power of if you have any questions concerning this matter please contact sincerely paul t shultz director employee_plans rulings and agreements
